UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-2554 Name of Registrant: Vanguard Money Market Reserves Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2011 – February 29, 2012 Item 1: Reports to Shareholders Semiannual Report | February 29, 2012 Vanguard Money Market Funds Vanguard Prime Money Market Fund Vanguard Federal Money Market Fund Vanguard Admiral TM Treasury Money Market Fund > For the six months ended February 29, 2012, Vanguard Prime Money Market Fund earned a negligible return, and the Federal and Admiral Treasury Funds earned 0%. > The Federal Reserve indicated that it expects to keep short-term interest rates near zero until at least late in 2014. > Amid global economic and fiscal uncertainties, the funds’ advisor has enhanced its customary emphasis on the highest-quality, most liquid securities. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 7 Prime Money Market Fund. 9 Federal Money Market Fund. 31 Admiral Treasury Money Market Fund. 41 About Your Fund’s Expenses. 50 Glossary. 52 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Six Months Ended February 29, 2012 7-Day Total SEC Yields Returns Vanguard Prime Money Market Fund Investor Shares 0.04% 0.01% Institutional Shares 0.10 0.05 Money Market Funds Average 0.00 Money Market Funds Average: Derived from data provided by Lipper Inc. Vanguard Federal Money Market Fund 0.01% 0.00% Government Money Market Funds Average 0.00 Government Money Market Funds Average: Derived from data provided by Lipper Inc. Vanguard Admiral Treasury Money Market Fund 0.01% 0.00% iMoneyNet Money Fund Report’s 100% Treasury Funds Average 0.00 iMoneyNet Money Fund Report’s 100% Treasury Funds Average: Derived from data provided by iMoneyNet, Inc. The 7-day SEC yield of a money market fund more closely reflects the current earnings of the fund than its total return. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. 1 Chairman’s Letter Dear Shareholder, Since their creation about 40 years ago, money market funds have played an important role in investors’ portfolios: as a source of liquidity, stability, and yield. As we know, the Federal Reserve’s response to the financial crisis and its slow-growth aftermath has virtually eliminated the yield, and the Fed has indicated that the low rates will continue for the next three years. But the funds continue to serve as a source of liquidity and stability. Although asset levels are down from pre-financial-crisis levels, investors have continued to entrust their money to these vehicles, which held more than $2 trillion as of February 29, 2012. Indeed, assets temporarily increased somewhat from the summer to the fall as events in the United States and Europe prompted many investors to seek safety. Vanguard Prime Money Market Fund experienced a similar pattern of cash flow. (The Vanguard Federal and Admiral Treasury Money Market Funds are closed to new investors.) The three funds recorded zero or near-zero returns for the semiannual period. As of February 29, the Prime Money Market Fund’s 7-day SEC yield was 0.04% for Investor Shares, up from 0.03% six months earlier. Because of their lower expense ratio, the yield for Institutional Shares was higher, 0.10%, down from 0.11%. Yields of the Federal and Admiral 2 Treasury funds remained at 0.01%. The three money market funds maintained a net asset value of $1 per share, as is expected but not guaranteed. As you may know, federal regulators are now considering proposals aimed at altering the way money market funds operate. Indeed, much progress has been made during the past few years as stronger regulations have benefited the industry. However, certain current proposals, such as those that would replace the funds’ $1 net asset value with a floating (i.e., variable) NAV or would require fund companies to temporarily “hold back,” a portion of redemptions could do irreparable damage to portfolios that have served savers and the U.S. economy well over the past 25 years. We understand the regulators’ concerns—indeed, Vanguard has supported enhancements aimed at improving transparency and quality—but we hope that federal policymakers will not overreact in seeking to achieve our common goals for the industry. Bonds’ strength confounded expectations As the yields offered by money market funds languished, bonds produced solid returns, to the surprise of many long-time observers of the fixed income markets. At the start of the period, the yield of the Market Barometer Total Returns Periods Ended February 29, 2012 Six One Five Years Months Year (Annualized) Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 2.73% 8.37% 6.36% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 5.67 12.42 5.50 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.06 1.20 Stocks Russell 1000 Index (Large-caps) 13.31% 4.86% 1.77% Russell 2000 Index (Small-caps) 12.40 -0.15 1.83 Dow Jones U.S. Total Stock Market Index 13.18 4.35 2.07 MSCI All Country World Index ex USA (International) 3.97 -6.10 -0.75 CPI Consumer Price Index 0.49% 2.87% 2.27% 3 10-year U.S. Treasury note stood at 2.22%, suggesting that returns would be very modest by historical standards. Over the next six months, however, yields moved lower still, boosting bond prices, which move in the opposite direction. At the end of February, the yield of the 10-year T-note stood at 1.97%. As yields decline, obviously, the scope for continued declines—and price increases—diminishes. Municipal bonds performed even more strongly than the broad taxable market. Notes of optimism propelled stock prices higher U.S. stocks produced a strong double-digit return of 13.18% over the period. That statement is true enough, but the headline figure obscures the volatility that has been perhaps the most prominent feature of the financial markets over the past six months and indeed the past few years. If the six-month period had started a month earlier, for example, the Dow Jones U.S. Total Stock Market Index would have returned just 1.97%. A start date two months earlier would have put the six-month return at –5.18%. In the six months through February, however, stock prices benefited from signs of acceleration in the U.S. economic expansion and hope that the European Union’s latest agreement on Greek debt would help contain a threat that has menaced global markets for much of the past two years. European stocks rallied on the news about Greece, but international stocks still trailed their U.S. counterparts for the full six months. Expense Ratios Your Fund Compared With Its Peer Group Investor Institutional Peer Group Shares Shares Average Prime Money Market Fund 0.20% 0.09% 0.28% Federal Money Market Fund 0.19 — 0.19 Admiral Treasury Money Market Fund 0.11 — 0.16 The fund expense ratios shown are from the prospectus dated December 27, 2011, and represent estimated costs for the current fiscal year. For the six months ended February 29, 2012, the funds’ annualized expense ratios were: for the Prime Money Market Fund, 0.17% for Investor Shares and 0.09% for Institutional Shares; for the Federal Money Market Fund, 0.11%; for the Admiral Treasury Money Market Fund, 0.02%. The expense ratios for the six months ended February 29, 2012 for the Federal Money Market Fund and the Admiral Treasury Money Market Fund reflect a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the expense ratios were: for the Federal Money Market Fund, 0.17%; for the Admiral Treasury Money Market Fund, 0.11%. Peer groups are: for the Prime Money Market Fund, Money Market Funds; for the Federal Money Market Fund, Government Money Market Funds; for the Admiral Treasury Money Market Fund, U.S. Treasury Money Market Funds. 4 The Prime Money Market Fund sought to sidestep potential trouble Since December 2008, when the Fed cut its target for the “federal funds” rate, a benchmark for the shortest-term interest rates, to between 0% and 0.25%, money market fund investors have contended with unusually low returns. According to the Fed’s most recent statements, this environment could persist through 2014. The Fed’s hope is that low rates will eventually encourage enough new investment and hiring to accelerate the economic expansion. As the economy strengthens, the Fed may consider raising its target rate. In the meantime, short-term yields have hovered at the low end of the Fed’s very low target range, in part because of unease about the global economy. Investor demand for U.S. Treasury bills surged in the summer and fall as contentious negotiations continued over sovereign debt in Europe. Amid these formidable challenges, the approach of the Vanguard Money Market Funds’ advisor, Vanguard Fixed Income Group, hasn’t changed: It seeks to obtain the highest yields available in any market environment while maintaining high credit-quality standards. As its name implies, the Admiral Treasury Money Market Fund focuses on Treasury securities. The Federal Money Market Fund concentrates on obligations of the U.S. government, such as notes issued by the Federal National Mortgage Association Changes in Yields 7-Day SEC Yield February 29, August 31, February 28, Money Market Fund 2012 2011 2011 Prime Investor Shares 0.04% 0.03% 0.07% Institutional Shares 0.10 0.11 0.19 Federal 0.01 0.01 0.02 Admiral Treasury 0.01 0.01 0.02 5 (Fannie Mae) and the Federal Home Loan Mortgage Corporation (Freddie Mac); about 20% of its assets were in U.S. Treasury bills as of February 29. The Prime Money Market Fund invests in both government and corporate obligations. During the period, the advisor beefed up investments in U.S. Treasury bills and other U.S. government obligations, such as Fannie Mae and Freddie Mac securities. As of February 29, these accounted for almost 63% of assets in the fund, up from about 40% a year earlier. The fund’s foreign-bank exposure currently includes only commercial paper (a type of unsecured loan) and dollar-denominated certificates of deposit issued by banks in Australia and Canada, two countries with strong fiscal profiles. Together, these represented almost 20% of the portfolio as of February 29. Overall, domestic- and foreign-bank CDs declined to about 15% of portfolio assets, down from 33% a year earlier. Commercial paper, issued by banks and a variety of industrial and financial companies, remained roughly unchanged, in the neighborhood of 20% of assets. Rounding out the portfolio were “repurchase agreements” of U.S. government securities and municipal securities issued by state and local governments. Best to focus on what we can control One of the market’s surprises, as savers know only too well, is the unexpectedly low level of interest rates and the length of time they’ve been (and are expected to be) low. Savers face a dilemma: Hold tight and wait for better days. Or seek investments that produce higher yields—but inevitably come with higher volatility. Unfortunately, there’s no easy solution to this conundrum. The managers of the Vanguard Money Market Funds can’t control the markets. No one can. But they are very good at “controlling the controllables,” chief among them the credit quality, diversification, liquidity, and average maturity of the portfolios. In a similar way, you too can focus on the controllables when it comes to your portfolio. We recommend diversifying both among asset classes—stocks, bonds, and “cash,” such as money market funds—and within them. The exact mix of assets should be based on your unique tolerance for risk, so that you’re ready for the ups and downs of the market, as well as your goals and time horizon. And of course, it’s important to pay attention to costs, because lower costs allow you to keep more of a portfolio’s return. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer March 14, 2012 6 Advisor’s Report For the six months ended February 29, 2012, the Investor Shares of our Prime Money Market Fund returned 0.01% and the Institutional Shares returned 0.05%, a result of their lower expense ratio. The Federal and Admiral Treasury Money Market Funds returned 0%. The funds were in line with their peer-group averages—0% in each case. These zero or negligible returns are, of course, a consequence of the low-interest rate policy that the Federal Reserve has maintained since the end of 2008. The types of securities that money market funds invest in, such as U.S. Treasury bills, bank certificates of deposit, and commercial paper, are particularly sensitive to traditional Fed policy, both when the central bank seeks to push rates down, as now, and when it seeks to push rates up. (I refer to “traditional” policy because last September the Fed began a novel policy of buying bonds in an attempt to lower longer-term interest rates as well; the policy appears to be having an effect.) The outlook for interest rates The outlook for short-term interest rates is more of the same, according to the Federal Open Market Committee (FOMC), the Fed’s rate-setting arm. In yet another departure from historical policy, in January the FOMC began publishing its interest rate forecast. The committee said then that economic slack and a “subdued” inflation outlook suggested that short-term rates would remain at their record lows “at least through late 2014.” The FOMC also said that two-thirds of its members expected the Federal Reserve to begin tightening monetary policy—i.e., boosting interest rates—by the end of 2014. Roughly half of the committee members seemed to think that multiple rate hikes would be in order by then. Investing in a global market In making our investment decisions, we focus on the highest-quality securities and seek to mitigate risk wherever we can. Because the market for money market investments is global, we have paid special attention to the ongoing European debt crisis, which has put pressure on European banks and their ratings. For the Prime Money Market Fund, rather than trying to pick the “winners” among European banks, we have chosen to stay on the sidelines given the potential for negative market events. This hasn’t been an issue for the Admiral Treasury and Federal Money Market Funds because of their mandate to focus on high-quality Treasury and government debt obligations. 7 Recently, the central bank for the European Union took extraordinary measures to make liquidity available to European banks, which helped address their near-term funding needs. Yet, the fundamental issues in Europe remain largely unchanged by these operations. We will continue to monitor conditions and adjust our stance when appropriate. Domestically, we are encouraged by improving trends in employment, but the pace still leaves the financial markets vulnerable to market shocks. Managing the funds The uncertainties in Europe have broader market implications. Credit conditions are likely to remain under pressure, affecting not just European banks but also U.S. enterprises with global operations. The result has been fewer investment opportunities for the Prime Money Market Fund in traditional money market sectors. We had eliminated the fund’s exposure to banks in the most fiscally stressed European countries well before the current reporting period began, and over the past six months we removed our remaining exposure to European banks. We replaced those holdings with high concentrations in U.S. Treasury and agency securities. Our current bank-sector investments are commercial paper and dollar-denominated certificates of deposit of financially strong Australian and Canadian banking institutions. As always, our funds remain conservatively positioned. Given the heightened uncertainty in today’s market environment, we remain particularly cautious and watchful. David R. Glocke Vanguard Fixed Income Group March 20, 2012 8 Prime Money Market Fund Fund Profile As of February 29, 2012 Financial Attributes Investor Institutional Shares Shares Ticker Symbol VMMXX VMRXX Expense Ratio 1 0.20% 0.09% 7-Day SEC Yield 0.04% 0.10% Average Weighted Maturity 58 days 58 days Sector Diversification (% of portfolio) Commercial Paper 11.6% Certificates of Deposit 6.2 Yankee/Foreign 15.4 Other 4.3 U.S. Treasury Bills 18.4 U.S. Government Agency Obligations 42.0 Repurchase Agreements 2.1 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratios shown are from the prospectus dated December 27, 2011, and represent estimated costs for the current fiscal year. For the six months ended February 29, 2012, the annualized expense ratios were 0.17% for Investor Shares and 0.09% for Institutional Shares. 9 Prime Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): August 31, 2001, Through February 29, 2012 Money Market Funds Investor Shares Average Fiscal Year Total Returns Total Returns 2002 2.09% 1.40% 2003 1.12 0.60 2004 0.83 0.39 2005 2.31 1.68 2006 4.38 3.69 2007 5.23 4.55 2008 3.60 3.02 2009 1.31 0.62 2010 0.08 0.02 2011 0.06 0.00 2012 0.01 0.00 7-day SEC yield (2/29/2012): 0.04% Money Market Funds Average: Derived from data provided by Lipper Inc. Note: For 2012, performance data reflect the six months ended February 29, 2012. Average Annual Total Returns: Periods Ended December 31, 2011 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 6/4/1975 0.05% 1.69% 1.99% Institutional Shares 10/3/1989 0.14 1.83 2.17 See Financial Highlights for dividend information. 10 Prime Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of February 29, 2012 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (62.9%) 2 Fannie Mae Discount Notes 0.090% 3/1/12 1,000,000 1,000,000 2 Fannie Mae Discount Notes 0.090% 3/2/12 1,000,000 999,997 2 Fannie Mae Discount Notes 0.025%–0.105% 3/14/12 170,541 170,536 2 Fannie Mae Discount Notes 0.030%–0.100% 4/2/12 200,149 200,137 2 Fannie Mae Discount Notes 0.030%–0.100% 4/4/12 235,775 235,755 2 Fannie Mae Discount Notes 0.045%–0.100% 4/11/12 293,000 292,974 2 Fannie Mae Discount Notes 0.070% 4/16/12 20,000 19,998 2 Fannie Mae Discount Notes 0.045%–0.100% 4/18/12 337,500 337,458 2 Fannie Mae Discount Notes 0.070%–0.100% 4/25/12 133,379 133,363 2 Fannie Mae Discount Notes 0.070%–0.090% 5/2/12 327,800 327,754 2 Fannie Mae Discount Notes 0.070% 5/9/12 25,000 24,997 2 Fannie Mae Discount Notes 0.065% 5/21/12 1,495,000 1,494,781 2 Fannie Mae Discount Notes 0.070% 6/6/12 17,800 17,797 2 Fannie Mae Discount Notes 0.070% 6/13/12 55,000 54,989 2 Fannie Mae Discount Notes 0.080% 6/20/12 276,000 275,932 2 Fannie Mae Discount Notes 0.081% 6/25/12 95,793 95,768 2 Fannie Mae Discount Notes 0.081% 6/27/12 320,000 319,915 2 Fannie Mae Discount Notes 0.085% 7/18/12 250,000 249,918 3 Federal Home Loan Bank Discount Notes 0.025%–0.100% 3/2/12 447,655 447,654 3 Federal Home Loan Bank Discount Notes 0.025%–0.030% 3/9/12 908,766 908,761 3 Federal Home Loan Bank Discount Notes 0.020%–0.040% 3/14/12 672,558 672,552 3 Federal Home Loan Bank Discount Notes 0.025%–0.085% 3/16/12 700,000 699,983 3 Federal Home Loan Bank Discount Notes 0.030% 3/21/12 143,000 142,998 3 Federal Home Loan Bank Discount Notes 0.045% 3/28/12 456,000 455,985 3 Federal Home Loan Bank Discount Notes 0.030%–0.100% 4/4/12 808,802 808,776 3 Federal Home Loan Bank Discount Notes 0.030%–0.100% 4/9/12 863,000 862,957 3 Federal Home Loan Bank Discount Notes 0.050% 4/11/12 217,000 216,988 3 Federal Home Loan Bank Discount Notes 0.045%–0.050% 4/13/12 476,400 476,373 3 Federal Home Loan Bank Discount Notes 0.045%–0.100% 4/18/12 276,500 276,478 3 Federal Home Loan Bank Discount Notes 0.050% 4/20/12 1,633,100 1,632,987 3 Federal Home Loan Bank Discount Notes 0.050%–0.080% 4/25/12 269,439 269,411 3 Federal Home Loan Bank Discount Notes 0.070%–0.100% 4/27/12 406,931 406,877 3 Federal Home Loan Bank Discount Notes 0.080% 5/1/12 35,647 35,642 3 Federal Home Loan Bank Discount Notes 0.070%–0.090% 5/2/12 1,011,499 1,011,359 3 Federal Home Loan Bank Discount Notes 0.070%–0.100% 5/4/12 1,494,070 1,493,814 11 Prime Money Market Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) 3 Federal Home Loan Bank Discount Notes 0.100% 5/9/12 79,000 78,985 3 Federal Home Loan Bank Discount Notes 0.070%–0.120% 5/11/12 436,618 436,548 3 Federal Home Loan Bank Discount Notes 0.070%–0.156% 5/16/12 668,200 668,020 3 Federal Home Loan Bank Discount Notes 0.080% 6/20/12 100,000 99,975 3 Federal Home Loan Bank Discount Notes 0.080% 6/22/12 216,805 216,750 Federal Home Loan Mortgage Corp. 0.185% 8/24/12 2,515,000 2,514,419 Federal Home Loan Mortgage Corp. 0.213% 2/4/13 1,000,000 999,526 Federal Home Loan Mortgage Corp. 0.205% 3/21/13 907,000 906,516 Federal Home Loan Mortgage Corp. 0.213% 5/6/13 980,000 979,443 Federal Home Loan Mortgage Corp. 0.214% 6/3/13 950,000 949,517 Federal Home Loan Mortgage Corp. 0.196% 6/17/13 83,000 82,946 Federal National Mortgage Assn. 0.266% 8/23/12 1,455,500 1,455,288 Federal National Mortgage Assn. 0.276% 9/17/12 988,000 987,891 Federal National Mortgage Assn. 0.266% 11/23/12 1,772,795 1,772,402 Federal National Mortgage Assn. 0.276% 12/20/12 494,500 494,419 Federal National Mortgage Assn. 0.274% 12/28/12 219,000 218,963 Federal National Mortgage Assn. 0.244% 8/12/13 1,000,000 999,560 Federal National Mortgage Assn. 0.230% 11/8/13 1,250,000 1,249,360 Federal National Mortgage Assn. 0.221% 11/14/13 1,000,000 999,494 2 Freddie Mac Discount Notes 0.094%–0.105% 3/5/12 959,315 959,305 2 Freddie Mac Discount Notes 0.105% 3/6/12 37,400 37,399 2 Freddie Mac Discount Notes 0.100%–0.105% 3/12/12 335,000 334,989 2 Freddie Mac Discount Notes 0.090% 3/19/12 200,000 199,991 2 Freddie Mac Discount Notes 0.045% 3/28/12 231,363 231,355 2 Freddie Mac Discount Notes 0.030%–0.100% 4/2/12 288,500 288,490 2 Freddie Mac Discount Notes 0.030% 4/3/12 180,355 180,350 2 Freddie Mac Discount Notes 0.050% 4/4/12 139,500 139,493 2 Freddie Mac Discount Notes 0.100% 4/9/12 502,150 502,096 2 Freddie Mac Discount Notes 0.030%–0.100% 4/10/12 222,010 221,994 2 Freddie Mac Discount Notes 0.100% 4/16/12 198,500 198,475 2 Freddie Mac Discount Notes 0.050%–0.070% 4/23/12 389,065 389,032 2 Freddie Mac Discount Notes 0.070%–0.080% 4/30/12 673,502 673,415 2 Freddie Mac Discount Notes 0.070% 5/7/12 253,200 253,167 2 Freddie Mac Discount Notes 0.120% 5/14/12 303,041 302,966 2 Freddie Mac Discount Notes 0.070% 5/16/12 90,000 89,987 2 Freddie Mac Discount Notes 0.070% 6/4/12 77,990 77,976 2 Freddie Mac Discount Notes 0.070% 6/11/12 49,000 48,990 2 Freddie Mac Discount Notes 0.080% 6/18/12 167,500 167,459 2 Freddie Mac Discount Notes 0.085% 7/23/12 53,847 53,829 United States Treasury Bill 0.015% 3/8/12 285,801 285,800 United States Treasury Bill 0.113% 3/15/12 1,000,000 999,956 United States Treasury Bill 0.060% 3/22/12 300,000 299,989 United States Treasury Bill 0.026%–0.100% 3/29/12 2,880,000 2,879,832 United States Treasury Bill 0.032% 4/19/12 500,000 499,979 United States Treasury Bill 0.043%–0.050% 4/26/12 1,020,000 1,019,931 United States Treasury Bill 0.040%–0.068% 5/3/12 2,046,000 2,045,792 United States Treasury Bill 0.080%–0.081% 5/10/12 1,392,000 1,391,782 United States Treasury Bill 0.095% 5/17/12 1,190,000 1,189,758 United States Treasury Bill 0.065%–0.090% 5/24/12 2,350,000 2,349,617 United States Treasury Bill 0.108%–0.111% 5/31/12 4,013,000 4,011,886 United States Treasury Bill 0.105%–0.115% 6/7/12 1,055,000 1,054,687 United States Treasury Bill 0.095% 7/12/12 500,000 499,824 United States Treasury Bill 0.118% 8/2/12 500,000 499,749 United States Treasury Bill 0.121% 8/9/12 500,000 499,729 United States Treasury Bill 0.125%–0.130% 8/16/12 1,250,000 1,249,247 United States Treasury Bill 0.123%–0.125% 8/23/12 950,000 949,425 12 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) United States Treasury Note/Bond 1.375% 3/15/12 847,000 847,420 United States Treasury Note/Bond 1.000% 3/31/12 940,000 940,710 United States Treasury Note/Bond 4.500% 3/31/12 200,000 200,724 United States Treasury Note/Bond 1.375% 4/15/12 2,232,000 2,235,535 United States Treasury Note/Bond 1.375% 5/15/12 904,000 906,415 United States Treasury Note/Bond 0.750% 5/31/12 110,000 110,182 United States Treasury Note/Bond 1.875% 6/15/12 100,000 100,517 United States Treasury Note/Bond 1.500% 7/15/12 1,983,000 1,993,405 United States Treasury Note/Bond 1.750% 8/15/12 2,650,000 2,670,199 United States Treasury Note/Bond 4.375% 8/15/12 1,100,000 1,121,601 United States Treasury Note/Bond 4.125% 8/31/12 100,000 102,005 Total U.S. Government and Agency Obligations (Cost $71,488,140) 71,488,140 Commercial Paper (18.9%) Finance—Auto (1.5%) American Honda Finance Corp. 0.240%–0.250% 3/2/12 74,800 74,800 American Honda Finance Corp. 0.250% 3/6/12 98,000 97,997 American Honda Finance Corp. 0.190%–0.210% 4/3/12 139,000 138,975 American Honda Finance Corp. 0.180% 4/4/12 51,000 50,991 American Honda Finance Corp. 0.160% 4/16/12 146,628 146,598 American Honda Finance Corp. 0.190%–0.210% 4/17/12 91,500 91,476 American Honda Finance Corp. 0.160% 4/18/12 20,900 20,896 American Honda Finance Corp. 0.190% 5/2/12 29,000 28,991 Toyota Credit Canada Inc. 0.531% 3/20/12 49,500 49,486 Toyota Motor Credit Corp. 0.542% 4/5/12 26,000 25,986 Toyota Motor Credit Corp. 0.542% 4/9/12 169,000 168,901 Toyota Motor Credit Corp. 0.552% 4/17/12 31,500 31,477 Toyota Motor Credit Corp. 0.582% 5/15/12 51,000 50,938 Toyota Motor Credit Corp. 0.572% 5/16/12 137,500 137,335 Toyota Motor Credit Corp. 0.552% 6/1/12 207,000 206,709 Toyota Motor Credit Corp. 0.552% 6/4/12 109,000 108,842 Toyota Motor Credit Corp. 0.481% 6/11/12 99,000 98,865 Toyota Motor Credit Corp. 0.431% 8/24/12 45,750 45,654 Toyota Motor Credit Corp. 0.431% 8/27/12 112,500 112,259 1,687,176 Finance—Other (6.5%) 5 Chariot Funding LLC 0.220% 4/5/12 42,000 41,991 5 Chariot Funding LLC 0.210% 4/9/12 80,000 79,982 5 Chariot Funding LLC 0.210% 4/10/12 72,000 71,983 5 Chariot Funding LLC 0.210% 4/11/12 40,300 40,290 5 Chariot Funding LLC 0.190% 5/7/12 60,000 59,979 5 Chariot Funding LLC 0.190% 5/8/12 78,800 78,772 5 Chariot Funding LLC 0.200% 5/10/12 30,500 30,488 5 Chariot Funding LLC 0.190% 5/14/12 99,000 98,961 5 Chariot Funding LLC 0.190% 5/18/12 55,000 54,977 General Electric Capital Corp. 0.341% 3/19/12 500,000 499,915 General Electric Capital Corp. 0.371% 4/10/12 149,000 148,939 General Electric Capital Corp. 0.371% 4/11/12 371,000 370,844 General Electric Capital Corp. 0.371% 4/12/12 371,000 370,840 General Electric Capital Corp. 0.391% 5/16/12 495,000 494,593 General Electric Capital Corp. 0.381% 6/11/12 150,000 149,839 General Electric Capital Corp. 0.381% 6/18/12 253,000 252,709 General Electric Capital Corp. 0.381% 6/19/12 250,000 249,710 General Electric Capital Corp. 0.310% 7/9/12 200,000 199,776 General Electric Capital Services Inc. 0.381% 4/10/12 396,000 395,833 13 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) General Electric Capital Services Inc. 0.401% 5/7/12 99,000 98,926 5 Govco LLC 0.441% 3/6/12 75,000 74,996 5 Govco LLC 0.431% 3/12/12 82,000 81,989 5 Govco LLC 0.431% 3/14/12 82,000 81,987 5 Govco LLC 0.400% 3/15/12 100,000 99,985 5 Govco LLC 0.410% 3/16/12 123,000 122,979 5 Govco LLC 0.400% 3/19/12 100,000 99,980 5 Govco LLC 0.370% 3/20/12 247,400 247,352 5 Govco LLC 0.400% 3/22/12 12,000 11,997 5 Govco LLC 0.320% 4/9/12 34,000 33,988 5 Govco LLC 0.290% 5/1/12 100,000 99,951 5 Govco LLC 0.300% 5/7/12 130,000 129,927 5 Govco LLC 0.300% 5/8/12 100,000 99,943 5 Govco LLC 0.300% 5/9/12 60,000 59,966 5 Govco LLC 0.300% 5/15/12 200,000 199,875 5 Jupiter Securitization Co. LLC 0.220% 4/5/12 42,000 41,991 5 Jupiter Securitization Co. LLC 0.210% 4/10/12 50,000 49,988 5 Jupiter Securitization Co. LLC 0.190% 5/8/12 92,000 91,967 5 Jupiter Securitization Co. LLC 0.190% 5/9/12 19,750 19,743 5 Old Line Funding LLC 0.220% 3/1/12 74,000 74,000 5 Old Line Funding LLC 0.220% 3/5/12 266,000 265,994 5 Old Line Funding LLC 0.220% 3/6/12 60,000 59,998 5 Old Line Funding LLC 0.220% 3/7/12 62,492 62,490 5 Old Line Funding LLC 0.220%–0.230% 3/12/12 213,600 213,585 5 Old Line Funding LLC 0.220% 3/13/12 41,000 40,997 5 Old Line Funding LLC 0.220% 3/15/12 149,000 148,987 5 Old Line Funding LLC 0.220% 3/19/12 198,000 197,978 5 Old Line Funding LLC 0.220% 3/28/12 41,000 40,993 5 Old Line Funding LLC 0.220% 4/2/12 39,600 39,592 5 Old Line Funding LLC 0.210% 4/4/12 24,000 23,995 5 Old Line Funding LLC 0.210% 4/9/12 38,000 37,991 5 Old Line Funding LLC 0.210% 4/16/12 51,000 50,986 5 Old Line Funding LLC 0.210% 4/17/12 120,300 120,267 5 Old Line Funding LLC 0.210% 4/18/12 93,700 93,674 5 Old Line Funding LLC 0.210% 4/26/12 39,000 38,987 5 Old Line Funding LLC 0.200% 5/3/12 120,000 119,958 5 Old Line Funding LLC 0.190% 5/7/12 31,000 30,989 5 Old Line Funding LLC 0.200% 5/10/12 65,000 64,975 5 Old Line Funding LLC 0.200% 5/14/12 56,044 56,021 5 Old Line Funding LLC 0.200% 5/18/12 51,000 50,978 5 Old Line Funding LLC 0.200% 5/25/12 86,059 86,018 5 Straight-A Funding LLC 0.180% 5/25/12 26,500 26,489 7,383,893 Foreign Banks (4.2%) Australia & New Zealand Banking Group, Ltd. 0.326% 8/17/12 138,000 137,988 5 Australia & New Zealand Banking Group, Ltd. 0.456% 3/27/12 297,000 296,902 5 Australia & New Zealand Banking Group, Ltd. 0.451% 4/4/12 298,250 298,123 5 Australia & New Zealand Banking Group, Ltd. 0.456% 4/5/12 500,000 499,777 5 Australia & New Zealand Banking Group, Ltd. 0.461% 4/10/12 150,000 149,923 5 Australia & New Zealand Banking Group, Ltd. 0.501% 5/10/12 316,000 315,693 5 Australia & New Zealand Banking Group, Ltd. 0.351% 8/27/12 198,000 197,655 5 Australia & New Zealand Banking Group, Ltd. 0.351% 8/29/12 56,000 55,902 5 Australia & New Zealand Banking Group, Ltd. 0.351% 8/30/12 189,600 189,265 5 Commonwealth Bank of Australia 0.461% 3/15/12 500,000 499,911 5 Commonwealth Bank of Australia 0.486% 3/19/12 500,000 499,879 14 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 5 Commonwealth Bank of Australia 0.341% 9/4/12 225,000 224,603 Westpac Banking Corp. 0.404% 4/11/12 500,000 500,000 Westpac Banking Corp. 0.398% 7/16/12 404,000 404,000 5 Westpac Banking Corp. 0.401% 8/7/12 494,000 493,127 4,762,748 Foreign Governments (0.2%) Province of Ontario 0.150% 5/22/12 30,000 29,990 5 Quebec 0.100% 3/13/12 50,000 49,998 5 Quebec 0.100% 3/16/12 45,600 45,598 5 Quebec 0.100% 3/19/12 38,000 37,998 5 Quebec 0.080% 3/21/12 27,500 27,499 191,083 Foreign Industrial (2.5%) 5 Nestle Capital Corp. 0.090% 3/13/12 41,000 40,999 5 Nestle Capital Corp. 0.170% 4/11/12 49,000 48,991 5 Nestle Capital Corp. 0.170% 4/13/12 49,500 49,490 5 Nestle Capital Corp. 0.170% 4/16/12 99,000 98,978 5 Nestle Capital Corp. 0.230% 5/17/12 49,500 49,476 5 Nestle Capital Corp. 0.331% 7/16/12 98,000 97,877 5 Nestle Capital Corp. 0.281% 7/23/12 39,000 38,956 5 Nestle Capital Corp. 0.291% 10/9/12 742,000 740,673 5 Nestle Capital Corp. 0.291% 10/16/12 50,000 49,908 5 Nestle Capital Corp. 0.291% 10/17/12 98,000 97,818 5 Nestle Capital Corp. 0.301% 10/26/12 247,500 247,007 Nestle Finance International Ltd. 0.291% 10/12/12 153,000 152,723 Nestle Finance International Ltd. 0.291% 10/15/12 150,000 149,724 Nestle Finance International Ltd. 0.301% 10/26/12 45,000 44,910 Nestle Finance International Ltd. 0.301% 11/1/12 97,000 96,802 5 Texas Instruments International Management Co Sarl. 0.110% 3/12/12 245,000 244,992 5 Total Capital Canada, Ltd. 0.110% 3/9/12 250,000 249,994 5 Total Capital Canada, Ltd. 0.090% 3/15/12 128,800 128,795 5 Total Capital Canada, Ltd. 0.100% 3/23/12 18,000 17,999 5 Total Capital Canada, Ltd. 0.150%–0.155% 5/17/12 192,000 191,938 2,838,050 Industrial (4.0%) General Electric Co. 0.110% 3/6/12 250,000 249,996 General Electric Co. 0.110% 3/7/12 500,000 499,991 5 Google Inc. 0.120% 6/8/12 75,000 74,975 5 Johnson & Johnson 0.060% 3/21/12 199,000 198,993 5 Johnson & Johnson 0.070% 4/2/12 16,000 15,999 5 Procter & Gamble Co. 0.110% 3/1/12 81,500 81,500 5 Procter & Gamble Co. 0.120% 3/2/12 65,000 65,000 5 Procter & Gamble Co. 0.130% 3/12/12 197,800 197,792 5 Procter & Gamble Co. 0.140% 3/13/12 445,000 444,979 5 Procter & Gamble Co. 0.140% 3/14/12 99,000 98,995 5 Procter & Gamble Co. 0.080% 3/19/12 196,511 196,503 5 Procter & Gamble Co. 0.130% 5/11/12 543,700 543,561 5 The Coca-Cola Co. 0.115% 3/14/12 96,500 96,496 5 The Coca-Cola Co. 0.120% 3/21/12 82,000 81,995 5 The Coca-Cola Co. 0.120% 3/22/12 185,000 184,987 5 The Coca-Cola Co. 0.120% 4/17/12 167,000 166,974 5 The Coca-Cola Co. 0.120% 4/18/12 200,000 199,968 5 The Coca-Cola Co. 0.120% 4/19/12 99,000 98,984 15 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 5 The Coca-Cola Co. 0.120% 4/24/12 150,000 149,973 5 The Coca-Cola Co. 0.120% 4/25/12 100,000 99,982 5 The Coca-Cola Co. 0.170% 5/17/12 49,500 49,482 5 The Coca-Cola Co. 0.160% 5/24/12 39,000 38,985 5 The Coca-Cola Co. 0.160% 5/25/12 78,000 77,971 5 The Coca-Cola Co. 0.170% 6/1/12 175,000 174,924 5 The Coca-Cola Co. 0.170% 6/5/12 99,000 98,955 5 Wal-Mart Stores, Inc. 0.070% 3/26/12 29,299 29,298 5 Wal-Mart Stores, Inc. 0.090% 4/25/12 41,500 41,494 5 Wal-Mart Stores, Inc. 0.140% 4/27/12 73,000 72,984 5 Wal-Mart Stores, Inc. 0.160% 5/17/12 116,000 115,960 5 Wal-Mart Stores, Inc. 0.160% 5/18/12 140,000 139,951 4,587,647 Total Commercial Paper (Cost $21,450,597) 21,450,597 Certificates of Deposit (15.5%) Domestic Banks (1.1%) Branch Banking & Trust Co. 0.240% 4/2/12 162,000 162,000 Branch Banking & Trust Co. 0.200% 4/9/12 120,000 120,000 Branch Banking & Trust Co. 0.200% 4/10/12 242,000 242,000 Branch Banking & Trust Co. 0.200% 4/17/12 156,300 156,300 Branch Banking & Trust Co. 0.200% 4/18/12 200,000 200,000 Branch Banking & Trust Co. 0.200% 4/19/12 113,000 113,000 Branch Banking & Trust Co. 0.190% 4/26/12 80,000 80,000 Branch Banking & Trust Co. 0.190% 4/26/12 80,000 80,000 Branch Banking & Trust Co. 0.190% 4/27/12 156,000 156,000 1,309,300 Eurodollar Certificates of Deposit (5.3%) Australia & New Zealand Banking Group, Ltd. 0.455% 4/5/12 500,000 500,000 Australia & New Zealand Banking Group, Ltd. 0.470% 4/25/12 265,000 265,000 Australia & New Zealand Banking Group, Ltd. 0.500% 5/2/12 148,000 148,000 Australia & New Zealand Banking Group, Ltd. 0.500% 5/4/12 100,000 100,000 Australia & New Zealand Banking Group, Ltd. 0.360% 8/9/12 250,000 250,000 Commonwealth Bank of Australia 0.310% 3/6/12 155,000 155,000 Commonwealth Bank of Australia 0.310% 3/12/12 200,000 200,000 Commonwealth Bank of Australia 0.500% 5/18/12 500,000 500,000 Commonwealth Bank of Australia 0.390% 8/8/12 180,000 180,000 Commonwealth Bank of Australia 0.390% 8/9/12 400,000 400,000 Commonwealth Bank of Australia 0.380% 8/17/12 248,000 248,000 Commonwealth Bank of Australia 0.370% 8/23/12 495,000 495,000 National Australia Bank Ltd. 0.380% 3/13/12 145,000 145,000 4 National Australia Bank Ltd. 0.390% 8/14/12 745,000 745,000 4 National Australia Bank Ltd. 0.389% 8/15/12 445,000 445,000 National Australia Bank Ltd. 0.230% 4/10/12 1,000,000 1,000,000 National Australia Bank Ltd. 0.400% 8/1/12 200,000 200,000 5,976,000 Yankee Certificates of Deposit (9.1%) Bank of Montreal (Chicago Branch) 0.230% 3/1/12 475,000 475,000 Bank of Montreal (Chicago Branch) 0.230% 3/5/12 500,000 500,000 Bank of Montreal (Chicago Branch) 0.190% 5/7/12 399,000 399,000 Bank of Montreal (Chicago Branch) 0.200% 5/17/12 500,000 500,000 Bank of Nova Scotia (Houston Branch) 0.260% 3/5/12 8,000 8,000 Bank of Nova Scotia (Houston Branch) 0.280% 3/19/12 440,000 440,000 Bank of Nova Scotia (Houston Branch) 0.460% 5/2/12 400,000 400,000 16 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Bank of Nova Scotia (Houston Branch) 0.460% 5/8/12 1,000,000 1,000,000 Bank of Nova Scotia (Houston Branch) 0.490% 5/15/12 600,000 600,000 Bank of Nova Scotia (Houston Branch) 0.480% 5/18/12 450,000 450,000 Bank of Nova Scotia (Houston Branch) 0.520% 5/29/12 64,000 64,000 Bank of Nova Scotia (Houston Branch) 0.360% 8/24/12 450,000 450,000 4 National Australia Bank (New York Branch) 0.395% 4/20/12 880,000 880,000 Toronto Dominion Bank (New York Branch) 0.200% 3/26/12 250,000 250,000 Toronto Dominion Bank (New York Branch) 0.380% 4/3/12 495,000 495,000 Toronto Dominion Bank (New York Branch) 0.380% 4/4/12 247,000 247,000 Toronto Dominion Bank (New York Branch) 0.370% 4/17/12 495,000 495,000 Toronto Dominion Bank (New York Branch) 0.380% 5/1/12 495,000 495,000 Toronto Dominion Bank (New York Branch) 0.210% 5/8/12 42,500 42,502 Toronto Dominion Bank (New York Branch) 0.390% 5/8/12 500,000 500,000 Toronto Dominion Bank (New York Branch) 0.280% 8/23/12 344,000 344,000 Toronto Dominion Bank (New York Branch) 0.280% 8/24/12 500,000 500,000 Westpac Banking Corp. (New York Branch) 0.470% 3/16/12 500,000 500,000 4 Westpac Banking Corp. (New York Branch) 0.414% 5/3/12 350,000 350,000 10,384,502 Total Certificates of Deposit (Cost $17,669,802) 17,669,802 Repurchase Agreements (2.1%) Goldman Sachs & Co. (Dated 2/29/12, Repurchase Value $55,000,000, collateralized by U.S. Treasury Inflation Indexed Note/Bond 2.625%–3.375%, 7/15/17–4/15/32) 0.160% 3/1/12 55,000 55,000 JP Morgan Securities LLC (Dated 2/29/12, Repurchase Value $300,001,000, collateralized by U.S. Treasury Note/Bond 1.375%–2.375%, 6/30/18–9/30/18) 0.120% 3/1/12 300,000 300,000 JP Morgan Securities LLC (Dated 2/29/12, Repurchase Value $300,001,000, collateralized by U.S. Treasury Note/Bond 2.000%–2.375%, 6/30/18–2/15/22) 0.120% 3/1/12 300,000 300,000 Merrill Lynch Pierce Fenner & Smith Inc. (Dated 2/29/12, Repurchase Value $541,139,000, collateralized by U.S. Treasury Note/Bond 0.750%–2.875%, 9/15/13–3/31/18) 0.150% 3/1/12 541,137 541,137 RBC Capital Markets LLC (Dated 2/29/12, Repurchase Value $1,245,004,000, collateralized by U.S. Treasury Inflation Indexed Note/Bond 1.250%–3.875%, 7/15/15–4/15/29 and U.S. Treasury Note/Bond 0.750%–4.375%, 3/31/13–5/15/41) 0.110% 3/1/12 1,245,000 1,245,000 Total Repurchase Agreements (Cost $2,441,137) 2,441,137 Shares Money Market Fund (1.5%) 6 Vanguard Municipal Cash Management Fund (Cost $1,649,381) 0.133% 1,649,381,011 1,649,381 17 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Tax-Exempt Municipal Bonds (2.7%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Akron General Health System) VRDO 0.110% 3/7/12 19,500 19,500 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.120% 3/7/12 35,955 35,955 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.130% 3/7/12 38,715 38,715 Ascension Parish LA Industrial Development Board Revenue (IMTT-Geismar Project) VRDO 0.130% 3/7/12 79,000 79,000 Bi-State Development Agency of the Missouri-Illinois Metropolitan District Revenue VRDO 0.150% 3/7/12 29,800 29,800 Birmingham AL Public Educational Building Student Housing Revenue (University of Alabama at Birmingham Project) VRDO 0.160% 3/7/12 16,575 16,575 Buffalo NY Municipal Water System Revenue VRDO 0.120% 3/7/12 12,000 12,000 California Housing Finance Agency Home Mortgage Revenue VRDO 0.100% 3/7/12 9,265 9,265 California Housing Finance Agency Home Mortgage Revenue VRDO 0.120% 3/7/12 18,900 18,900 California Statewide Communities Development Authority Revenue (Redlands Community Hospital) VRDO 0.140% 3/7/12 22,100 22,100 Clackamas County OR Hospital Facility Authority Revenue (Legacy Health System) VRDO 0.110% 3/7/12 9,700 9,700 Clark County NV Industrial Development Revenue (Southwest Gas Corp.) VRDO 0.130% 3/7/12 27,500 27,500 Cleveland-Cuyahoga County OH Port Authority Revenue (SPC Buildings 1 & 3 LLC) VRDO 0.130% 3/7/12 23,500 23,500 Cobb County GA Hospital Authority Revenue (Equipment Pool Project) VRDO 0.160% 3/7/12 11,200 11,200 Colorado Health Facilities Authority Revenue (Evangelical Lutheran Good Samaritan Society Project) VRDO 0.120% 3/7/12 10,000 10,000 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.170% 3/7/12 18,355 18,355 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.100% 3/7/12 35,000 35,000 Curators of the University of Missouri System Facilities Revenue VRDO 0.130% 3/7/12 62,150 62,150 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.140% 3/7/12 76,100 76,100 District of Columbia Revenue (Georgetown University) VRDO 0.160% 3/7/12 7,575 7,575 District of Columbia Revenue (Georgetown University) VRDO 0.160% 3/7/12 17,200 17,200 District of Columbia Revenue (Washington Drama Society) VRDO 0.210% 3/7/12 20,375 20,375 Fairfax County VA Economic Development Authority Resource Recovery Revenue (Lorton Arts Foundation Project) VRDO 0.150% 3/7/12 10,600 10,600 18 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Greenville County SC Hospital System Revenue VRDO 0.130% 3/7/12 13,000 13,000 Hanover County VA Economic Development Authority Revenue (Bon Secours Health System Inc.) VRDO 0.140% 3/7/12 12,255 12,255 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) VRDO 0.160% 3/7/12 42,000 42,000 Harris County TX Cultural Education Facilities Finance Corp. Medical Facilities Revenue (Baylor College of Medicine) VRDO 0.130% 3/7/12 42,500 42,500 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.130% 3/7/12 15,500 15,500 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.150% 3/7/12 29,205 29,205 Illinois Development Finance Authority Revenue (Chicago Horticultural Society) VRDO 0.150% 3/7/12 16,300 16,300 Illinois Finance Authority Revenue (Carle Foundation) VRDO 0.130% 3/7/12 31,905 31,905 Illinois Finance Authority Revenue (Ingalls Health System) VRDO 0.110% 3/7/12 43,000 43,000 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) VRDO 0.120% 3/7/12 17,815 17,815 Illinois Finance Authority Revenue (Museum of Science & Industry) VRDO 0.140% 3/7/12 13,000 13,000 Indiana Development Finance Authority EducationalFacilities Revenue (Indianapolis Museum of Art Inc. Project) VRDO 0.130% 3/7/12 14,400 14,400 Indiana Educational Facilities Authority Revenue (Wabash College) VRDO 0.160% 3/7/12 22,790 22,790 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.130% 3/7/12 39,340 39,340 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.130% 3/7/12 15,075 15,075 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) VRDO 0.100% 3/7/12 25,035 25,035 Lincoln County WY Pollution Control Revenue (PacifiCorp Project) VRDO 0.140% 3/7/12 17,200 17,200 Los Angeles CA Wastewater System Revenue VRDO 0.120% 3/7/12 20,400 20,400 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.100% 3/7/12 49,365 49,365 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.110% 3/7/12 18,855 18,855 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries) VRDO 0.160% 3/7/12 11,650 11,650 Maine Health & Higher Educational Facilities Authority Revenue (Bowdoin College) VRDO 0.130% 3/7/12 15,130 15,130 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) VRDO 0.130% 3/7/12 30,160 30,160 19 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Massachusetts Development Finance Agency Revenue (Simmons College) VRDO 0.140% 3/7/12 40,000 40,000 Massachusetts Health & Educational Facilities Authority Revenue (Bentley College) VRDO 0.110% 3/7/12 21,900 21,900 Massachusetts Health & Educational Facilities Authority Revenue (Dana Farber Cancer Institute) VRDO 0.150% 3/7/12 9,015 9,015 Massachusetts Health & Educational Facilities Authority Revenue (MIT) VRDO 0.110% 3/7/12 19,320 19,320 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue VRDO 0.120% 3/7/12 43,100 43,100 Miami-Dade County FL Special Obligation Revenue (Juvenile Courthouse Project) VRDO 0.120% 3/7/12 25,350 25,350 Michigan Higher Education Facilities Authority Revenue (Albion College) VRDO 0.150% 3/7/12 12,700 12,700 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) VRDO 0.130% 3/7/12 32,595 32,595 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.120% 3/7/12 21,800 21,800 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) VRDO 0.120% 3/7/12 15,000 15,000 Mississippi Business Finance Corp. Health Care Facilities Revenue (Rush Medical Foundation Project) VRDO 0.130% 3/7/12 7,500 7,500 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.130% 3/7/12 18,000 18,000 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) VRDO 0.120% 3/7/12 83,775 83,775 Nassau NY Health Care Corp. VRDO 0.120% 3/7/12 15,000 15,000 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.120% 3/7/12 19,600 19,600 New Jersey Transportation Trust Fund Authority Transportation System Revenue VRDO 0.110% 3/7/12 32,800 32,800 New York City NY GO VRDO 0.110% 3/7/12 21,000 21,000 New York City NY GO VRDO 0.130% 3/7/12 10,175 10,175 New York City NY GO VRDO 0.130% 3/7/12 29,825 29,825 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Carnegie Park) VRDO 0.100% 3/7/12 39,505 39,505 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Monterey) VRDO 0.100% 3/7/12 21,980 21,980 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (One Columbus Place Development) VRDO 0.130% 3/7/12 8,100 8,100 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (West End Towers) VRDO 0.130% 3/7/12 31,300 31,300 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.150% 3/7/12 14,885 14,885 20 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) New York State Dormitory Authority Revenue (Royal Charter Properties) VRDO 0.100% 3/7/12 48,500 48,500 New York State Dormitory Authority Revenue (St. John’s University) VRDO 0.130% 3/7/12 18,000 18,000 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.100% 3/7/12 20,500 20,500 New York State Housing Finance Agency Housing Revenue (125 West 31st Street) VRDO 0.130% 3/7/12 42,300 42,300 New York State Housing Finance Agency Housing Revenue (160 West 62nd Street) VRDO 0.110% 3/7/12 37,000 37,000 New York State Housing Finance Agency Housing Revenue (20 River Terrace Housing) VRDO 0.130% 3/7/12 17,300 17,300 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.110% 3/7/12 31,500 31,500 New York State Housing Finance Agency Housing Revenue (70 Battery Place) VRDO 0.130% 3/7/12 12,800 12,800 New York State Housing Finance Agency Housing Revenue (Clinton Green–South) VRDO 0.130% 3/7/12 11,625 11,625 New York State Housing Finance Agency Housing Revenue (Clinton Green North) VRDO 0.130% 3/7/12 31,845 31,845 New York State Housing Finance Agency Housing Revenue (East 84th Street) VRDO 0.140% 3/7/12 24,500 24,500 New York State Housing Finance Agency Housing Revenue (West 38th Street) VRDO 0.110% 3/7/12 37,935 37,935 New York State Housing Finance Agency Revenue (Gotham West Housing) VRDO 0.110% 3/7/12 25,000 25,000 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.130% 3/7/12 10,375 10,375 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.140% 3/7/12 11,750 11,750 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.160% 3/7/12 11,470 11,470 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) VRDO 0.150% 3/7/12 27,500 27,500 North Texas Tollway Authority System Revenue VRDO 0.140% 3/7/12 35,100 35,100 Oakland University of Michigan Revenue VRDO 0.140% 3/7/12 8,900 8,900 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) VRDO 0.140% 3/7/12 11,100 11,100 Ohio Higher Educational Facility Commission Revenue (University Hospitals Health System Inc.) VRDO 0.110% 3/7/12 25,000 25,000 Ohio State University General Receipts Revenue VRDO 0.100% 3/7/12 115,300 115,300 Ohio State University General Receipts Revenue VRDO 0.110% 3/7/12 6,600 6,600 21 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Oregon Health Sciences University Revenue VRDO 0.140% 3/7/12 13,000 13,000 Russell County VA Industrial Development Authority Hospital Revenue (STS Health Alliance) VRDO 0.100% 3/7/12 9,530 9,530 Salem OH Hospital Facilities Revenue (Salem Community Hospital Project) VRDO 0.130% 3/7/12 13,400 13,400 Salem OR Hospital Facility Authority Revenue (Salem Hospital Project) VRDO 0.130% 3/7/12 16,500 16,500 South Dakota Health & Educational Facilities Authority Revenue (Avera Health) VRDO 0.130% 3/7/12 31,000 31,000 South Placer CA Wastewater Authority Revenue VRDO 0.110% 3/7/12 13,000 13,000 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.130% 3/7/12 14,000 14,000 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) VRDO 0.150% 3/7/12 68,000 68,000 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.140% 3/7/12 28,900 28,900 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.140% 3/7/12 42,400 42,400 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.160% 3/7/12 22,430 22,430 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.170% 3/7/12 34,620 34,620 Texas Department of Housing & Community Affairs Single Mortgage Revenue VRDO 0.160% 3/7/12 67,475 67,475 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) VRDO 0.110% 3/7/12 19,600 19,600 University of South Florida Financing Corp. COP VRDO 0.140% 3/7/12 40,700 40,700 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.140% 3/7/12 15,100 15,100 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.140% 3/7/12 19,250 19,250 Virginia Small Business Financing Authority Health Facilities Revenue (Bon Secours Health System Inc.) VRDO 0.120% 3/7/12 7,200 7,200 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.160% 3/7/12 13,500 13,500 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.160% 3/7/12 19,500 19,500 7 Washington County PA Authority Revenue (Girard Estate Project) VRDO 0.160% 3/7/12 10,490 10,490 Washington Health Care Facilities Authority Revenue (MultiCare Health System) VRDO 0.130% 3/7/12 24,975 24,975 Washington Health Care Facilities Authority Revenue (Swedish Health Services) VRDO 0.110% 3/7/12 43,500 43,500 Washington Higher Education Facilities Authority Revenue (Bastyr University Project) VRDO 0.140% 3/7/12 7,800 7,800 22 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Washington Housing Finance Commission Non-profit Housing Revenue (Rockwood Retirement Communities Program) VRDO 0.140% 3/7/12 6,100 6,100 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.110% 3/7/12 30,045 30,045 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.090% 3/7/12 20,500 20,500 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) VRDO 0.120% 3/7/12 31,200 31,200 Total Tax-Exempt Municipal Bonds (Cost $3,066,785) 3,066,785 Taxable Municipal Bonds (0.3%) 7 BlackRock Municipal Income Trust TOB VRDO 0.350% 3/1/12 207,000 207,000 7 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.350% 3/1/12 100,000 100,000 7 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.290% 3/7/12 13,000 13,000 7 Massachusetts Transportation Fund Revenue TOB VRDO 0.290% 3/7/12 13,100 13,100 7 Seattle WA Municipal Light & Power Revenue TOB VRDO 0.290% 3/7/12 6,400 6,400 Total Taxable Municipal Bonds (Cost $339,500) 339,500 Total Investments (103.9%) (Cost $118,105,342) 118,105,342 Other Assets and Liabilities (-3.9%) Other Assets 2,559,929 Liabilities (7,015,535) (4,455,606) Net Assets (100%) 113,649,736 Statement of Assets and Liabilities Assets Investments in Securities, at Value 118,105,342 Receivables for Investment Securities Sold 1,996,138 Receivables for Capital Shares Issued 403,923 Other Assets 159,868 Total Assets 120,665,271 Liabilities Payables for Investment Securities Purchased 6,714,190 Payables for Capital Shares Redeemed 258,456 Other Liabilities 42,889 Total Liabilities 7,015,535 Net Assets 113,649,736 23 Prime Money Market Fund At February 29, 2012, net assets consisted of: Amount ($000) Paid-in Capital 113,640,679 Undistributed Net Investment Income — Accumulated Net Realized Gains 9,057 Net Assets 113,649,736 Investor Shares—Net Assets Applicable to 90,628,168,975 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 90,644,944 Net Asset Value Per Share—Investor Shares $1.00 Institutional Shares—Net Assets Applicable to 23,001,866,873 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 23,004,792 Net Asset Value Per Share—Institutional Shares $1.00 See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Adjustable-rate security. 5 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other “accredited investors.” At February 29, 2012, the aggregate value of these securities was $15,307,361,000, representing 13.5% of net assets. 6 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 7 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 29, 2012, the aggregate value of these securities was $349,990,000, representing 0.3% of net assets. COP—Certificate of Participation. GO—General Obligation Bond. TOB—Tender Option Bond. VRDO—Variable Rate Demand Obligation. See accompanying Notes, which are an integral part of the Financial Statements. 24 Prime Money Market Fund Statement of Operations Six Months Ended February 29, 2012 ($000) Investment Income Income Interest 1 111,516 Total Income 111,516 Expenses The Vanguard Group—Note B Investment Advisory Services 2,205 Management and Administrative—Investor Shares 59,909 Management and Administrative—Institutional Shares 6,479 Marketing and Distribution—Investor Shares 12,804 Marketing and Distribution—Institutional Shares 3,091 Custodian Fees 973 Shareholders’ Reports—Investor Shares 512 Shareholders’ Reports—Institutional Shares 68 Trustees’ Fees and Expenses 60 Total Expenses 86,101 Net Investment Income 25,415 Realized Net Gain (Loss) on Investment Securities Sold 751 Net Increase (Decrease) in Net Assets Resulting from Operations 26,166 1 Interest income from an affiliated company of the fund was $837,000. See accompanying Notes, which are an integral part of the Financial Statements. 25 Prime Money Market Fund Statement of Changes in Net Assets Six Months Ended Year Ended February 29, August 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 25,415 90,513 Realized Net Gain (Loss) 751 1,676 Net Increase (Decrease) in Net Assets Resulting from Operations 26,166 92,189 Distributions Net Investment Income Investor Shares (13,410) (55,253) Institutional Shares (12,005) (35,260) Realized Capital Gain Investor Shares — — Institutional Shares — — Return of Capital Total Distributions (25,415) (90,513) Capital Share Transactions Investor Shares (1,759,338) 3,718,120 Institutional Shares 1,265,399 2,631,581 Net Increase (Decrease) from Capital Share Transactions (493,939) 6,349,701 Total Increase (Decrease) (493,188) 6,351,377 Net Assets Beginning of Period 114,142,924 107,791,547 End of Period 113,649,736 114,142,924 See accompanying Notes, which are an integral part of the Financial Statements. 26 Prime Money Market Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding February 29, Year Ended August 31, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .0001 .001 .001 .013 .035 .051 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .0001 .001 .001 .013 .035 .051 Distributions Dividends from Net Investment Income (.0001) (.001) (.001) (.013) (.035) (.051) Distributions from Realized Capital Gains — Total Distributions (.0001) (.001) (.001) (.013) (.035) (.051) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 1 0.01% 0.06% 0.08% 1.31% 3.60% 5.23% Ratios/Supplemental Data Net Assets, End of Period (Millions) $90,645 $92,404 $88,684 $96,078 $92,483 $84,052 Ratio of Total Expenses to Average Net Assets 0.17% 0.20% 0.23% 0.28% 2 0.23% 0.24% Ratio of Net Investment Income to Average Net Assets 0.03% 0.06% 0.08% 1.25% 3.49% 5.10% The expense ratio and net income ratio for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 0.03% of fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds. See accompanying Notes, which are an integral part of the Financial Statements. 27 Prime Money Market Fund Financial Highlights Institutional Shares Six Months Ended For a Share Outstanding February 29, Year Ended August 31, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .0005 .002 .002 .015 .037 .053 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .0005 .002 .002 .015 .037 .053 Distributions Dividends from Net Investment Income (.0005) (.002) (.002) (.015) (.037) (.053) Distributions from Realized Capital Gains — Total Distributions (.0005) (.002) (.002) (.015) (.037) (.053) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 0.05% 0.17% 0.22% 1.47% 3.75% 5.39% Ratios/Supplemental Data Net Assets, End of Period (Millions) $23,005 $21,739 $19,107 $18,323 $13,844 $10,022 Ratio of Total Expenses to Average Net Assets 0.09% 0.09% 0.09% 0.13% 1 0.08% 0.08% Ratio of Net Investment Income to Average Net Assets 0.11% 0.17% 0.22% 1.40% 3.64% 5.26% The expense ratio and net income ratio for the current period have been annualized. 1 Includes 0.03% of fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds. See accompanying Notes, which are an integral part of the Financial Statements. 28 Prime Money Market Fund Notes to Financial Statements Vanguard Prime Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in short-term debt instruments of companies primarily operating in specific industries, particularly financial services; the issuers’ abilities to meet their obligations may be affected by economic developments in such industries. The fund offers two classes of shares, Investor Shares and Institutional Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Institutional Shares are designed for institutional investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. Investments in Vanguard Municipal Cash Management Fund are valued at that fund’s net asset value. 2. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (August 31, 2008–2011), and for the period ended February 29, 2012, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 5. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 29, 2012, the fund had contributed capital of $17,629,000 29 Prime Money Market Fund to Vanguard (included in Other Assets), representing 0.02% of the fund’s net assets and 7.05% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the portfolio’s daily yield so as to maintain a zero or positive yield for the portfolio. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The fund’s investment in Vanguard Municipal Cash Management Fund is valued based on Level 1 inputs. All of the fund’s other investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. D. Capital share transactions for each class of shares were: Six Months Ended Year Ended February 29, 2012 August 31, 2011 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 51,757,814 51,757,814 119,751,906 119,751,906 Issued in Lieu of Cash Distributions 13,130 13,130 53,993 53,993 Redeemed (53,530,282) (53,530,282) (116,087,779) (116,087,779) Net Increase (Decrease)—Investor Shares (1,759,338) (1,759,338) 3,718,120 3,718,120 Institutional Shares Issued 9,415,745 9,415,745 20,303,805 20,303,805 Issued in Lieu of Cash Distributions 11,707 11,707 34,248 34,248 Redeemed (8,162,053) (8,162,053) (17,706,472) (17,706,472) Net Increase (Decrease)—Institutional Shares 1,265,399 1,265,399 2,631,581 2,631,581 E. In preparing the financial statements as of February 29, 2012, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 30 Federal Money Market Fund Fund Profile As of February 29, 2012 Financial Attributes Ticker Symbol VMFXX Expense Ratio 1 0.19% 7-Day SEC Yield 0.01% Average Weighted Maturity 57 days Sector Diversification (% of portfolio) U.S. Treasury Bills 13.5% U.S. Government Agency Obligations 81.5 Repurchase Agreements 5.0 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated December 27, 2011, and represents estimated costs for the current fiscal year. For the six months ended February 29, 2012, the annualized expense ratio was 0.11%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the expense ratio was 0.17%. Federal Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): August 31, 2001, Through February 29, 2012 Gov’t Money Market Funds Average Fiscal Year Total Returns Total Returns 2002 2.12% 1.48% 2003 1.11 0.64 2004 0.82 0.40 2005 2.26 1.73 2006 4.31 3.78 2007 5.17 4.58 2008 3.46 2.71 2009 1.06 0.43 2010 0.04 0.00 2011 0.02 0.00 2012 0.00 0.00 7-day SEC yield (2/29/2012): 0.01% Government Money Market Funds Average: Derived from data provided by Lipper Inc. Note: For 2012, performance data reflect the six months ended February 29, 2012. Average Annual Total Returns: Periods Ended December 31, 2011 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Federal Money Market Fund 7/13/1981 0.01% 1.59% 1.93% See Financial Highlights for dividend information. 32 Federal Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of February 29, 2012 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (98.7%) 2 Fannie Mae Discount Notes 0.060% 3/1/12 5,359 5,359 2 Fannie Mae Discount Notes 0.025%–0.035% 3/7/12 25,600 25,600 2 Fannie Mae Discount Notes 0.060% 3/19/12 29,500 29,499 2 Fannie Mae Discount Notes 0.100% 3/21/12 10,000 9,999 2 Fannie Mae Discount Notes 0.040%–0.050% 4/2/12 24,245 24,244 2 Fannie Mae Discount Notes 0.040% 4/3/12 13,000 13,000 2 Fannie Mae Discount Notes 0.040%–0.100% 4/4/12 95,030 95,021 2 Fannie Mae Discount Notes 0.045% 4/11/12 3,000 3,000 2 Fannie Mae Discount Notes 0.080%–0.100% 4/18/12 69,900 69,891 2 Fannie Mae Discount Notes 0.050%–0.100% 4/25/12 117,565 117,553 2 Fannie Mae Discount Notes 0.090%–0.095% 5/2/12 115,000 114,982 2 Fannie Mae Discount Notes 0.050%–0.080% 5/9/12 89,400 89,391 2 Fannie Mae Discount Notes 0.100% 5/14/12 37,000 36,992 2 Fannie Mae Discount Notes 0.055% 5/21/12 19,500 19,498 3 Federal Home Loan Bank Discount Notes 0.025% 3/7/12 15,000 15,000 3 Federal Home Loan Bank Discount Notes 0.100% 3/28/12 25,398 25,396 3 Federal Home Loan Bank Discount Notes 0.050%–0.060% 4/4/12 10,200 10,200 3 Federal Home Loan Bank Discount Notes 0.030% 4/9/12 75,000 74,998 3 Federal Home Loan Bank Discount Notes 0.045%–0.100% 4/18/12 86,000 85,994 3 Federal Home Loan Bank Discount Notes 0.060% 4/20/12 5,380 5,380 3 Federal Home Loan Bank Discount Notes 0.070%–0.080% 4/27/12 126,000 125,985 3 Federal Home Loan Bank Discount Notes 0.070% 5/2/12 30,000 29,996 3 Federal Home Loan Bank Discount Notes 0.100% 5/4/12 104,000 103,982 3 Federal Home Loan Bank Discount Notes 0.150% 5/9/12 4,000 3,999 3 Federal Home Loan Bank Discount Notes 0.156% 5/11/12 5,000 4,998 33 Federal Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 3 Federal Home Loan Bank Discount Notes 0.080%–0.153% 5/16/12 118,000 117,972 3 Federal Home Loan Bank Discount Notes 0.060% 5/18/12 5,000 4,999 3 Federal Home Loan Bank Discount Notes 0.175%–0.180% 8/15/12 79,000 78,935 Federal Home Loan Mortgage Corp. 0.185% 8/24/12 60,000 59,986 Federal Home Loan Mortgage Corp. 0.205% 3/21/13 13,000 12,993 Federal Home Loan Mortgage Corp. 0.213% 5/6/13 48,000 47,973 Federal Home Loan Mortgage Corp. 0.214% 6/3/13 60,000 59,970 Federal Home Loan Mortgage Corp. 0.196% 6/17/13 123,200 123,243 Federal National Mortgage Assn. 0.266% 8/23/12 160,000 160,009 Federal National Mortgage Assn. 0.276% 9/17/12 40,000 39,996 Federal National Mortgage Assn. 0.266% 11/23/12 70,000 69,984 Federal National Mortgage Assn. 0.244% 8/12/13 30,000 29,987 Federal National Mortgage Assn. 0.230% 11/8/13 50,000 49,974 Federal National Mortgage Assn. 0.221% 11/14/13 65,000 64,967 2 Freddie Mac Discount Notes 0.020%–0.095% 3/5/12 144,338 144,338 2 Freddie Mac Discount Notes 0.025%–0.090% 3/12/12 22,200 22,200 2 Freddie Mac Discount Notes 0.025% 3/19/12 43,444 43,443 2 Freddie Mac Discount Notes 0.040%–0.090% 3/20/12 17,279 17,278 2 Freddie Mac Discount Notes 0.100% 3/26/12 15,000 14,999 2 Freddie Mac Discount Notes 0.040%–0.100% 4/2/12 35,300 35,297 2 Freddie Mac Discount Notes 0.040% 4/4/12 35,780 35,779 2 Freddie Mac Discount Notes 0.050% 4/5/12 6,500 6,500 2 Freddie Mac Discount Notes 0.100% 4/9/12 50,000 49,995 2 Freddie Mac Discount Notes 0.050%–0.100% 4/16/12 116,780 116,765 2 Freddie Mac Discount Notes 0.050% 4/23/12 69,400 69,395 2 Freddie Mac Discount Notes 0.080% 4/30/12 100,000 99,987 2 Freddie Mac Discount Notes 0.085%–0.100% 5/7/12 78,647 78,633 2 Freddie Mac Discount Notes 0.080% 5/14/12 25,000 24,996 2 Freddie Mac Discount Notes 0.050%–0.070% 5/16/12 185,000 184,976 2 Freddie Mac Discount Notes 0.100% 6/4/12 109,531 109,502 United States Treasury Bill 0.010% 3/15/12 23,724 23,724 United States Treasury Bill 0.020%–0.026% 3/29/12 105,000 104,998 United States Treasury Bill 0.070%–0.115% 5/31/12 275,000 274,938 United States Treasury Bill 0.065% 7/5/12 75,000 74,983 United States Treasury Bill 0.125%–0.130% 8/16/12 90,000 89,947 United States Treasury Bill 0.145% 8/30/12 50,000 49,963 United States Treasury Note/Bond 1.375% 3/15/12 175,000 175,088 United States Treasury Note/Bond 1.375% 4/15/12 25,000 25,040 United States Treasury Note/Bond 4.500% 4/30/12 15,000 15,109 United States Treasury Note/Bond 1.000% 4/30/12 20,000 20,031 United States Treasury Note/Bond 1.375% 5/15/12 75,000 75,200 United States Treasury Note/Bond 4.750% 5/31/12 15,000 15,174 United States Treasury Note/Bond 1.875% 6/15/12 85,000 85,426 United States Treasury Note/Bond 4.875% 6/30/12 80,000 81,254 United States Treasury Note/Bond 1.500% 7/15/12 90,000 90,458 United States Treasury Note/Bond 4.625% 7/31/12 40,000 40,744 Total U.S. Government and Agency Obligations (Cost $4,357,105) 4,357,105 34 Federal Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Repurchase Agreements (5.2%) Goldman Sachs & Co. (Dated 2/29/12, Repurchase Value $25,000,000, collateralized by U.S. Treasury Note 2.650%, 7/15/17) 0.160% 3/1/12 25,000 25,000 JPMorgan Securities LLC (Dated 2/29/12, Repurchase Value $112,000,000, collateralized by U.S. Treasury Note 1.250%, 4/15/14) 0.120% 3/1/12 112,000 112,000 RBC Capital Markets LLC (Dated 2/29/12, Repurchase Value $92,935,000, collateralized by U.S. Treasury Note 1.375%, 11/30/15) 0.110% 3/1/12 92,935 92,935 Total Repurchase Agreements (Cost $229,935) 229,935 Total Investments (103.9%) (Cost $4,587,040) 4,587,040 Other Assets and Liabilities (-3.9%) Other Assets 10,267 Liabilities (180,771) (170,504) Net Assets (100%) Applicable to 4,415,903,142 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 4,416,536 Net Asset Value Per Share $1.00 At February 29, 2012, net assets consisted of: Amount ($000) Paid-in Capital 4,416,422 Undistributed Net Investment Income — Accumulated Net Realized Gains 114 Net Assets 4,416,536 See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Adjustable-rate security. See accompanying Notes, which are an integral part of the Financial Statements. 35 Federal Money Market Fund Statement of Operations Six Months Ended February 29, 2012 ($000) Investment Income Income Interest 2,761 Total Income 2,761 Expenses The Vanguard Group—Note B Investment Advisory Services 91 Management and Administrative 3,185 Marketing and Distribution 491 Custodian Fees 38 Shareholders’ Reports 28 Trustees’ Fees and Expenses 3 Total Expenses 3,836 Expense Reduction—Note B (1,305) Net Expenses 2,531 Net Investment Income 230 Realized Net Gain (Loss) on Investment Securities Sold 6 Net Increase (Decrease) in Net Assets Resulting from Operations 236 See accompanying Notes, which are an integral part of the Financial Statements. 36 Federal Money Market Fund Statement of Changes in Net Assets Six Months Ended Year Ended February 29, August 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 230 903 Realized Net Gain (Loss) 6 45 Net Increase (Decrease) in Net Assets Resulting from Operations 236 948 Distributions Net Investment Income (230) (903) Realized Capital Gain — — Total Distributions (230) (903) Capital Share Transactions (at $1.00) Issued 208,391 474,221 Issued in Lieu of Cash Distributions 225 881 Redeemed (585,987) (1,729,232) Net Increase (Decrease) from Capital Share Transactions (377,371) (1,254,130) Total Increase (Decrease) (377,365) (1,254,085) Net Assets Beginning of Period 4,793,901 6,047,986 End of Period 4,416,536 4,793,901 See accompanying Notes, which are an integral part of the Financial Statements. 37 Federal Money Market Fund Financial Highlights Six Months Ended For a Share Outstanding February 29, Year Ended August 31, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .00005 .0002 .0004 .011 .034 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .00005 .0002 .0004 .011 .034 Distributions Dividends from Net Investment Income (.00005) (.0002) (.0004) (.011) (.034) Distributions from Realized Capital Gains — Total Distributions (.00005) (.0002) (.0004) (.011) (.034) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 1 0.00% 0.02% 0.04% 1.06% 3.46% Ratios/Supplemental Data Net Assets, End of Period (Millions) $4,417 $4,794 $6,048 $9,386 $8,982 Ratio of Expenses to Average Net Assets 0.11% 2 0.19% 0.22% 0.27% 3 0.23% Ratio of Net Investment Income to Average Net Assets 0.01% 0.02% 0.04% 1.03% 3.33% The expense ratio and net income ratio for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 The ratio of total expenses to average net assets before an expense reduction was 0.17%. See Note B in the Notes to Financial Statements. 3 Includes 0.02% of fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds. See accompanying Notes, which are an integral part of the Financial Statements. 38 Federal Money Market Fund Notes to Financial Statements Vanguard Federal Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in short-term debt instruments issued by the U.S. government or its agencies and instrumentalities, and repurchase agreements collateralized by such instruments. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. 2. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (August 31, 2008–2011), and for the period ended February 29, 2012, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 5. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 29, 2012, the fund had contributed capital of $692,000 to Vanguard (included in Other Assets), representing 0.02% of the fund’s net assets and 0.28% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. For the period ended February 29, 2012, Vanguard’s management and administrative expenses were reduced by $1,305,000 (an effective annual rate of 0.06% of the fund’s average net assets). 39 Federal Money Market Fund C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). At February 29, 2012, 100% of the market value of the fund’s investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. D. In preparing the financial statements as of February 29, 2012, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 40 Admiral Treasury Money Market Fund Fund Profile As of February 29, 2012 Financial Attributes Ticker Symbol VUSXX Expense Ratio 1 0.11% 7-Day SEC Yield 0.01% Average Weighted Maturity 55 days Sector Diversification (% of portfolio) U.S. Treasury Bills 100.0% The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated December 27, 2011, and represents estimated costs for the current fiscal year. For the six months ended February 29, 2012, the annualized expense ratio was 0.02%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the expense ratio was 0.11%. 41 Admiral Treasury Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): August 31, 2001, Through February 29, 2012 iMoneyNet Average Fiscal Year Total Returns Total Returns 2002 2.15% 1.58% 2003 1.20 0.67 2004 0.91 0.39 2005 2.29 1.61 2006 4.22 3.54 2007 5.01 4.34 2008 3.08 2.08 2009 0.70 0.17 2010 0.03 0.00 2011 0.02 0.00 2012 0.00 0.00 7-day SEC yield (2/29/2012): 0.01% iMoneyNet Money Fund Report’s 100% Treasury Funds Average: Derived from data provided by iMoneyNet, Inc. Note: For 2012, performance data reflect the six months ended February 29, 2012. Average Annual Total Returns: Periods Ended December 31, 2011 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Admiral Treasury Money Market Fund 12/14/1992 0.02% 1.41% 1.85% See Financial Highlights for dividend information. 42 Admiral Treasury Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of February 29, 2012 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (108.1%) United States Treasury Bill 0.030% 3/1/12 1,154,228 1,154,228 United States Treasury Bill 0.013%–0.015% 3/8/12 1,135,414 1,135,411 United States Treasury Bill 0.010% 3/15/12 766,455 766,452 United States Treasury Bill 0.005% 3/22/12 1,090,000 1,089,997 United States Treasury Bill 0.025% 3/29/12 830,000 829,984 United States Treasury Bill 0.060% 4/5/12 525,000 524,969 United States Treasury Bill 0.010%–0.020% 4/12/12 733,000 732,986 United States Treasury Bill 0.030% 4/19/12 930,000 929,962 United States Treasury Bill 0.043%–0.044% 4/26/12 1,210,000 1,209,918 United States Treasury Bill 0.055%–0.060% 5/3/12 760,000 759,923 United States Treasury Bill 0.080%–0.095% 5/10/12 550,079 549,993 United States Treasury Bill 0.040%–0.095% 5/17/12 1,264,000 1,263,797 United States Treasury Bill 0.090% 5/24/12 1,150,000 1,149,759 United States Treasury Bill 0.108%–0.113% 5/31/12 1,154,000 1,153,679 United States Treasury Bill 0.055% 6/28/12 300,000 299,946 United States Treasury Bill 0.061% 7/5/12 390,000 389,917 United States Treasury Bill 0.055% 7/12/12 300,000 299,939 United States Treasury Bill 0.125% 8/16/12 250,000 249,854 United States Treasury Note/Bond 1.375% 3/15/12 418,000 418,207 United States Treasury Note/Bond 4.500% 3/31/12 100,000 100,362 United States Treasury Note/Bond 1.875% 6/15/12 400,000 402,067 Total U.S. Government and Agency Obligations (Cost $15,411,350) 15,411,350 Total Investments (108.1%) (Cost $15,411,350) 15,411,350 Other Assets and Liabilities (-8.1%) Other Assets 17,247 Liabilities (1,165,618) (1,148,371) Net Assets (100%) Applicable to 14,259,762,291 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 14,262,979 Net Asset Value Per Share $1.00 43 Admiral Treasury Money Market Fund Market Value ($000) Statement of Assets and Liabilities Assets Investments in Securities, at Value 15,411,350 Accrued Income 6,112 Other Assets 11,135 Total Assets 15,428,597 Liabilities Payables for Investment Securities Purchased 1,153,679 Other Liabilities 11,939 Total Liabilities 1,165,618 Net Assets 14,262,979 At February 29, 2012, net assets consisted of: Amount ($000) Paid-in Capital 14,262,813 Undistributed Net Investment Income — Accumulated Net Realized Gains 166 Net Assets 14,262,979 See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. See accompanying Notes, which are an integral part of the Financial Statements. 44 Admiral Treasury Money Market Fund Statement of Operations Six Months Ended February 29, 2012 ($000) Investment Income Income Interest 2,403 Total Income 2,403 Expenses The Vanguard Group—Note B Investment Advisory Services 290 Management and Administrative 6,061 Marketing and Distribution 1,364 Custodian Fees 111 Shareholders’ Reports 45 Trustees’ Fees and Expenses 7 Total Expenses 7,878 Expense Reduction—Note B (6,211) Net Expenses 1,667 Net Investment Income 736 Realized Net Gain (Loss) on Investment Securities Sold 23 Net Increase (Decrease) in Net Assets Resulting from Operations 759 See accompanying Notes, which are an integral part of the Financial Statements. 45 Admiral Treasury Money Market Fund Statement of Changes in Net Assets Six Months Ended Year Ended February 29, August 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 736 2,726 Realized Net Gain (Loss) 23 110 Net Increase (Decrease) in Net Assets Resulting from Operations 759 2,836 Distributions Net Investment Income (736) (2,726) Realized Capital Gain — — Total Distributions (736) (2,726) Capital Share Transactions (at $1.00) Issued 498,547 976,384 Issued in Lieu of Cash Distributions 714 2,643 Redeemed (1,550,187) (4,391,653) Net Increase (Decrease) from Capital Share Transactions (1,050,926) (3,412,626) Total Increase (Decrease) (1,050,903) (3,412,516) Net Assets Beginning of Period 15,313,882 18,726,398 End of Period 14,262,979 15,313,882 See accompanying Notes, which are an integral part of the Financial Statements. 46 Admiral Treasury Money Market Fund Financial Highlights Six Months Ended For a Share Outstanding February 29, Year Ended August 31, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .00005 .0002 .0003 .007 .030 .049 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .00005 .0002 .0003 .007 .030 .049 Distributions Dividends from Net Investment Income (.00005) (.0002) (.0003) (.007) (.030) (.049) Distributions from Realized Capital Gains — Total Distributions (.00005) (.0002) (.0003) (.007) (.030) (.049) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 1 0.00% 0.02% 0.03% 0.70% 3.08% 5.02% Ratios/Supplemental Data Net Assets, End of Period (Millions) $14,263 $15,314 $18,726 $25,435 $23,289 $20,064 Ratio of Expenses to Average Net Assets 0.02% 2 0.11% 2 0.14% 0.15% 3 0.10% 0.10% Ratio of Net Investment Income to Average Net Assets 0.01% 0.02% 0.03% 0.74% 2.98% 4.90% The expense ratio and net income ratio for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 The ratios of total expenses to average net assets before expense reductions were 0.11% and 0.12%. See Note B in Notes to Financial Statements. 3 Includes 0.03% of fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds. See accompanying Notes, which are an integral part of the Financial Statements. 47 Admiral Treasury Money Market Fund Notes to Financial Statements Vanguard Admiral Treasury Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in short-term debt instruments backed by the full faith and credit of the U.S. government. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (August 31, 2008–2011), and for the period ended February 29, 2012, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 4. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 29, 2012, the fund had contributed capital of $2,223,000 to Vanguard (included in Other Assets), representing 0.02% of the fund’s net assets and 0.89% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. For the period ended February 29, 2012, Vanguard’s expenses were reduced by $6,211,000 (an effective annual rate of 0.09% of the fund’s average net assets). C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). 48 Admiral Treasury Money Market Fund At February 29, 2012, 100% of the market value of the fund’s investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. D. In preparing the financial statements as of February 29, 2012, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 49 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 50 Six Months Ended February 29, 2012 Beginning Ending Expenses Account Value Account Value Paid During 8/31/2011 2/29/2012 Period Based on Actual Fund Return Prime Money Market Fund Investor Shares $1,000.00 $1,000.15 $0.85 Institutional Shares 1,000.00 1,000.52 0.45 Federal Money Market Fund $1,000.00 $1,000.05 $0.55 Admiral Treasury Money Market Fund $1,000.00 $1,000.05 $0.10 Based on Hypothetical 5% Yearly Return Prime Money Market Fund Investor Shares $1,000.00 $1,024.02 $0.86 Institutional Shares 1,000.00 1,024.42 0.45 Federal Money Market Fund $1,000.00 $1,024.32 $0.55 Admiral Treasury Money Market Fund $1,000.00 $1,024.76 $0.10 The calculations are based on expenses incurred in the most recent six-month period. The funds’ annualized six-month expense ratios for the period are: for the Prime Money Market Fund, 0.17% for Investor Shares and 0.09% for Institutional Shares; for the Federal Money Market Fund, 0.11%; and for the Admiral Treasury Money Market Fund, 0.02%. The annualized six-month expense ratios for the Federal Money Market Fund and the Admiral Treasury Money Market Fund reflect a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the annualized six-month expense ratios were: for the Federal Money Market Fund, 0.17%; for the Admiral Treasury Money Market Fund, 0.11%. 51 Glossary SEC Yields. A money market fund’s 7-day SEC yield is calculated by annualizing its income distributions for the previous seven days, as required by the U.S. Securities and Exchange Commission. Average Weighted Maturity. The average length of time until fixed income securities held by a fund reach maturity and are repaid. The figure reflects the proportion of fund assets represented by each security. Credit Quality. For Vanguard money market funds, the Distribution by Credit Quality table includes tier ratings for consistency with SEC Rule 2a-7 under the Investment Company Act of 1940, which governs money market funds. A First Tier security is one that is eligible for money market funds and has been rated in the highest short-term rating category for debt obligations by the requisite nationally recognized statistical rating organizations. An unrated security is First Tier if it represents quality comparable to that of a rated security, as determined in accordance with SEC Rule 2a-7. A Second Tier security is one that is eligible for money market funds and is not a First Tier security. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. 52 This page intentionally left blank. This page intentionally left blank. This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 179 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. Interested Trustee 1 and President (2006–2008) of Rohm Haas Co. (chemicals); Director of Tyco International, Ltd. F. William McNabb III (diversified manufacturing and services), Hewlett- Born 1957. Trustee Since July 2009. Chairman of the Packard Co. (electronic computer manufacturing), Board. Principal Occupation(s) During the Past Five and Delphi Automotive LLP (automotive components); Years: Chairman of the Board of The Vanguard Group, Senior Advisor at New Mountain Capital; Trustee of Inc., and of each of the investment companies served The Conference Board. by The Vanguard Group, since January 2010; Director of The Vanguard Group since 2008; Chief Executive Amy Gutmann Officer and President of The Vanguard Group and of Born 1949. Trustee Since June 2006. Principal each of the investment companies served by The Occupation(s) During the Past Five Years: President Vanguard Group since 2008; Director of Vanguard of the University of Pennsylvania; Christopher H. Marketing Corporation; Managing Director of The Browne Distinguished Professor of Political Science Vanguard Group (1995–2008). in the School of Arts and Sciences with secondary appointments at the Annenberg School for Commu- nication and the Graduate School of Education Independent Trustees of the University of Pennsylvania; Director of Carnegie Corporation of New York, Schuylkill River Emerson U. Fullwood Development Corporation, and Greater Philadelphia Born 1948. Trustee Since January 2008. Principal Chamber of Commerce; Trustee of the National Occupation(s) During the Past Five Years: Executive Constitution Center; Chair of the Presidential Chief Staff and Marketing Officer for North America Commission for the Study of Bioethical Issues. and Corporate Vice President (retired 2008) of Xerox Corporation (document management products and JoAnn Heffernan Heisen services); Executive in Residence and 2010 Born 1950. Trustee Since July 1998. Principal Distinguished Minett Professor at the Rochester Occupation(s) During the Past Five Years: Corporate Institute of Technology; Director of SPX Corporation Vice President and Chief Global Diversity Officer (multi-industry manufacturing), the United Way of (retired 2008) and Member of the Executive Rochester, Amerigroup Corporation (managed health Committee (1997–2008) of Johnson & Johnson care), the University of Rochester Medical Center, (pharmaceuticals/medical devices/consumer Monroe Community College Foundation, and North products); Director of Skytop Lodge Corporation Carolina A&T University. (hotels), the University Medical Center at Princeton, the Robert Wood Johnson Foundation, and the Center Rajiv L. Gupta for Talent Innovation; Member of the Advisory Board Born 1945. Trustee Since December 2001. 2 of the Maxwell School of Citizenship and Public Affairs Principal Occupation(s) During the Past Five Years: at Syracuse University. Chairman and Chief Executive Officer (retired 2009) F. Joseph Loughrey Group since 2010; Assistant Controller of each of Born 1949. Trustee Since October 2009. Principal the investment companies served by The Vanguard Occupation(s) During the Past Five Years: President Group (2001–2010). and Chief Operating Officer (retired 2009) and Vice Chairman of the Board (2008–2009) of Cummins Inc. Thomas J. Higgins (industrial machinery); Director of SKF AB (industrial Born 1957. Chief Financial Officer Since September machinery), Hillenbrand, Inc. (specialized consumer 2008. Principal Occupation(s) During the Past Five services), the Lumina Foundation for Education, and Years: Principal of The Vanguard Group, Inc.; Chief Oxfam America; Chairman of the Advisory Council Financial Officer of each of the investment companies for the College of Arts and Letters and Member served by The Vanguard Group since 2008; Treasurer of the Advisory Board to the Kellogg Institute for of each of the investment companies served by The International Studies at the University of Notre Dame. Vanguard Group (1998–2008). André F. Perold Kathryn J. Hyatt Born 1952. Trustee Since December 2004. Principal Born 1955. Treasurer Since November 2008. Principal Occupation(s) During the Past Five Years: George Occupation(s) During the Past Five Years: Principal Gund Professor of Finance and Banking at the Harvard of The Vanguard Group, Inc.; Treasurer of each of Business School (retired 2011); Chief Investment the investment companies served by The Vanguard Officer and Managing Partner of HighVista Strategies Group since 2008; Assistant Treasurer of each of the LLC (private investment firm); Director of Rand investment companies served by The Vanguard Group Merchant Bank; Overseer of the Museum of Fine (1988–2008). Arts Boston. Heidi Stam Alfred M. Rankin, Jr. Born 1956. Secretary Since July 2005. Principal Born 1941. Trustee Since January 1993. Principal Occupation(s) During the Past Five Years: Managing Occupation(s) During the Past Five Years: Chairman, Director of The Vanguard Group, Inc., since 2006; President, and Chief Executive Officer of NACCO General Counsel of The Vanguard Group since 2005; Industries, Inc. (forklift trucks/housewares/lignite); Secretary of The Vanguard Group and of each of the Director of Goodrich Corporation (industrial products/ investment companies served by The Vanguard Group aircraft systems and services) and the National since 2005; Director and Senior Vice President of Association of Manufacturers; Chairman of the Board Vanguard Marketing Corporation since 2005; of the Federal Reserve Bank of Cleveland and of Principal of The Vanguard Group (1997–2006). University Hospitals of Cleveland; Advisory Chairman of the Board of The Cleveland Museum of Art. Vanguard Senior Management Team Peter F. Volanakis Mortimer J. Buckley Michael S. Miller Born 1955. Trustee Since July 2009. Principal Kathleen C. Gubanich James M. Norris Occupation(s) During the Past Five Years: President Paul A. Heller Glenn W. Reed and Chief Operating Officer (retired 2010) of Corning Martha G. King George U. Sauter Incorporated (communications equipment); Director of Chris D. McIsaac Corning Incorporated (2000-2010) and Dow Corning (2001–2010); Director of SPX Corporation (multi- industry manufacturing); Overseer of the Amos Tuck Chairman Emeritus and Senior Advisor School of Business Administration at Dartmouth College; Advisor to the Norris Cotton Cancer Center. John J. Brennan Chairman, 1996–2009 Chief Executive Officer and President, 1996–2008 Executive Officers Glenn Booraem Born 1967. Controller Since July 2010. Principal Founder Occupation(s) During the Past Five Years: Principal John C. Bogle of The Vanguard Group, Inc.; Controller of each of Chairman and Chief Executive Officer, 1974–1996 the investment companies served by The Vanguard 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People With Hearing Impairment > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2012 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q302 042012 Item 2 : Not Applicable. Item 3 : Not Applicable. Item 4 : Principal Accountant Fees and Services. Not Applicable. Item 5 : Audit Committee of Listed Registrants. Not Applicable. Item 6 : Investments. Not Applicable. Item 7 : Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not Applicable. Item 8 : Portfolio Managers of Closed-End Management Investment Companies. Not Applicable. Item 9 : Purchase of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not Applicable. Item 10 : Submission of Matters to a Vote of Security Holders. Not Applicable. Item 11 : Controls and Procedures. (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant's Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. There were no significant changes in Registrant’s Internal Control Over Financial Reporting or in other factors that could significantly affect this control subsequent to the date of the evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 12 : Exhibits. (a) Certifications. Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VANGUARD MONEY MARKET RESERVES BY: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 20, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD MONEY MARKET RESERVES BY: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 20, 2012 VANGUARD MONEY MARKET RESERVES BY: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: April 20, 2012 * By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012 see file Number 2-11444, Incorporated by Reference.
